Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on 06/17/2022. Claims 1-7 and 10-12 are pending. Claims 8 and 9 are cancelled. Claims 1 and 7 have been amended. Claims 10-12 are new.

Response to Arguments
Regarding 35 U.S.C. 112(a) rejection: Applicant's arguments filed 06/17/2022, with respect to 35 U.S.C. 112(a) rejection, have been fully considered and are persuasive. The amendments to Claim1 and 7 are accepted. The rejection has been withdrawn.
Regarding 35 U.S.C. 101 rejection: Applicant's arguments filed 06/17/2022, with respect to 35 U.S.C. 101 rejection, have been fully considered but they are not persuasive. The examiner respectfully submits that the claims are still ineligible in view of the current amendments, as indicated in the rejection.
	Applicant states (page 2): “The claims are integrated into a practical application of "analyzing the unknown sample by processing the second analysis data using only the one or more of the plurality of channels having the satisfactory contribution value one or more channels other than ones identified to have the lowest contribution values," in which the analyzing device "is a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channel."
	Examiner respectfully disagrees. The Examiner submits that claims are not integrated into a practical application because the argued improvements are the  improvements in the abstract idea. 
	Applicant’s claim of “analyzing the unknown sample by processing the second analysis data using only the one or more of the plurality of channels having the satisfactory contribution value one or more channels other than ones identified to have the lowest contribution values” represents improvements in the abstract idea, that does not indicate a practical application. According to the October 2019 Update on 2019 PEG, “…is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology”.
The applicant claims the generically recited “a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels“, which does not qualify as a particular machine. No meaningful additional elements, which can indicate the practical application, are claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belong to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold; the remaining limitations are ''additional elements''.
A method for analyzing an unknown sample comprising: 
collecting analysis data by an analyzing device for each of a plurality of samples, including known samples and the unknown sample, the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels, and the analyzing device obtaining a first analysis data of the known samples and obtaining a second analysis data of the unknown sample, the method further comprising the steps of, by one or more computers: 
acquiring a non-linear regression function or a non-linear discrimination function from the first analysis data of the known samples; 
training, a statistical machine learning model of contribution values based on a differential value of the non-linear regression function or the non-linear discrimination function to obtain a contribution value for each of the plurality of channels, the contribution value representing a degree at which each of output values obtained from the plurality of channels forming the first analysis data contributes to the acquired non-linear regression function or the acquired non-linear discrimination function; 
identifying one or more of the plurality of channels having lowest contribution values, based on the contribution values for each of the plurality of channels obtained by the statistical machine learning model, analyzing the unknown sample by processing the second analysis data using one or more channels other than ones identified to have the lowest contribution values. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
 These limitations are:
acquiring a non-linear regression function or a non-linear discrimination function from the first analysis data of the known samples; 
a differential value of the non-linear regression function or the non-linear discrimination function to obtain a contribution value for each of the plurality of channels, the contribution value representing a degree at which each of output values obtained from the plurality of channels forming the first analysis data contributes to the acquired non-linear regression function or the acquired non-linear discrimination function.
The other part of it covers mental processes - concepts performed in the human
mind including an observation, evaluation, judgement, and/or opinion.
These limitation is:
identifying one or more of the plurality of channels having lowest contribution values, based on the contribution values for each of the plurality of channels obtained by the statistical machine learning model, analyzing the unknown sample by processing the second analysis data using one or more channels other than ones identified to have the lowest contribution values. 
These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
Similar limitations comprise the abstract ideas of Claim 7.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
	In Claim 1:
“the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels”;
“training, a statistical machine learning model of contribution values”
In Claim 7: similar limitations as in Claim 1.
The additional element in Claim 1 of “training, a statistical machine learning model of contribution values” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. 
The additional element in Claim 1 of “the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. Collecting data with an analyzing device such as a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels, represents mere data gathering steps and only add an insignificant extra-solution activity to the judicial exception. Steps of collecting analysis data by using a computer is recited in generality and is not meaningful. A chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels is also recited in generality and is not a particular machine or a meaningful limitation. It represents extra-solution activity to the judicial exception according to MPEP 2106.05(g)(3):
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ' ); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping' '  was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.' ' ).”
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U.S. (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing. (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.) The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea. (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete. Here, the claim does not recite carrying out any comparable particular technological process.)
Instead the additional elements in the claim appear to be merely insignificant extra-solution activity - merely receiving the relevant data from one or more of the plurality of channels of the detector which is the input for the mental/mathematical process in the abstract idea.
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
The additional elements such as:
“training, a statistical machine learning model of contribution values“, and
“the analyzing device being a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels”
are well-understood and/or conventional in the relevant art as evidenced from a prior art of record, for example, Howley (already of record) for the statistical machine learning, and Enke (Col. 4, ll. 55 -67; Col. 6, ll. 45- 50) for the chromatographic or spectrum analyzer that includes a multichannel detector.
Therefore, claims 1 and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Independent Claim 7 recites an analyzing device is a chromatographic or spectrum analyzer, that includes a multichannel detector (which is not a particular machine), and a data processing device, which correspond to a mere implementation of non-technical features of Claim 1 in unspecified technical means, which basically is a general purpose computer. The 101 analysis is analogous to that of claim 1. The limitations of Claim 7 are not sufficient to integrate the claim into a practical application at Prong 2 or to make the claim amount to significantly more than the abstract idea at Step 2B.
Dependent claims 2-6 and 10-12 are similarly ineligible. The dependent claims 2-6 and 10-12 merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significantly more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). Claim 2 recites and additional element of weighting each of the plurality of channels, which must be considered at Prong 2 and Step 2B.
Therefore, claims 1-7 and 10-12 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
Allowable Subject Matter
Claims 1-7 and 10-12 include the allowable subject matter. If the 101 issues are resolved, Claims 1-7 and 10-12 would be allowable.
The closest prior art is the NPL reference of Howley et al. (Howley, already in record from IDS). The reference of Howley teaches a machine learning technique combined with a non-linear principal component analysis applied to the analysis of Raman spectra (a multichannel input) to reduce the dimensionality of the data; the use of non-linear functions to map (describe) the data; principal component techniques which serve to identify the optimum inputs to be analyzed, and that only a subset of the identified principal components (channels) are chosen to be processed. The reference of Howley does not teach that the “contribution” value is based on the differential of the regression function. Specifically, the limitation “calculating a contribution value based on a differential value of the non-linear regression function or non-linear discrimination function.” Same reasoning applies to an independent Claim 7, where the non-technical features of Claim 1 are implemented in unspecified technical means, i.e. a general purpose computer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US20080016102 to Albornoz et al. (hereinafter Albornoz) discloses the system and method for creating a new annotation for a data source.
	US20100211545 to Soni et al. (hereinafter Soni) discloses the context-aware management of shared composite data.
US20120089344 to Wright (hereinafter Wright) discloses methods of automated spectral peak detection and quantification having learning mode.
US20190103259 to McIntosh (hereinafter McIntosh) discloses method for extracting mass information from low resolution mass-t-charge ratio spectra of multiply charges species.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863